Name: Regulation (EEC) No 1196/75 of the Commission of 7 May 1975 supplementing Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118 /28 Official Journal of the European Communities 8 . 5 . 75 REGULATION (EEC) No 1196/75 OF THE COMMISSION of 7 May 1975 supplementing Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/70 (') of 20 October 1970 on the common organ ­ ization of the market in fishery products, as last amended by Regulation (EEC) No 11 82/75 (2 ), and in particular Article 1 8 (6) thereof ; Whereas detailed rules for determining the entry price for certain fishery products have been laid down by Commission Regulation (EEC) No 1109/71 (3 ) of 28 May 1971 , as last amended by Regulation (EEC) No 1052/75 Whereas, to establish an entry price for all fishery products for which a reference price has been fixed , it is necessary to supplement Regulation (EEC) No 1109/71 by including in it conversion factors for products listed in Annex IV B of Regulation (EEC) No 2142/70 ; Whereas frozen products are marketed in different forms of presentation ; whereas it is necessary to specify for certain of these products different conver ­ sion factors , reflecting their difference in value in rela ­ tion to the level of reference prices ; Article 1 A new Article as follows is added to Regulation (EEC) No 1109/71 : Article 4d The entry price for frozen fillets of the products listed in Annex IV (B) to Regulation (EEC) No 2142/70 shall be determined by applying the conversion factors set out in Annex la to the quota ­ tions and prices which are known to the Commis ­ sion . Such quotations and prices shall , before appli ­ cation of the conversion factors, be converted to free-at-frontier prices .' Article 2 After Annex I to Regulation ( EEC) No 1109/71 the following Annex is inserted : ANNEX Id Species Presentation Quality conver ­ sion factor Cod whole fish 1 0000 filleted : - with skin , without bones in catering packs 1 0000  industrial blocks (without skin or bones) 0-8636  without skin , without bones, in catering packs 0-8636  others 11 176 Saithe whole fish 1 ¢()()()() filleted 1 -0000 (') OJ No L 236, 27 . 10 . 1970 , p. 5 . (') Sec page I of this Official Journal ( 3 ) OJ No L 1 17 , 29 . 5 . 1971 , p. 18 . (4 ) OJ No L 104 , 24 . 4 . 1975 , p. 14 . 8 . 5 . 75 Official Journal of the European Communities No L 118/29 Species Presentation Quality conver ­ sion factor Haddock Redfish (Sebastes marinus) Mackerel whole fish filleted :  with skin , without bones, in catering packs  industrial blocks (without skin, without bones)  without skin, without bones, in catering packs  others whole fish filleted whole fish sides (product cut in the longitudinal plane and presented as "sides") filleted 1-0000 1-0000 0-6261 0-6261 1-2000 1 -0000 1-0000 1-0000 0-5548 1 0000' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1975 . For the Commission P. J. LARDINOIS Member of the Commission